IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 86 WM 2017
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
CHRISTOPHER M. RODLAND,                        :
                                               :
                     Petitioner                :


                                            ORDER



PER CURIAM

       AND NOW, this 28th day of November, 2017, the Petition for Review of Stay

Order from the Superior Court and the Petition to Immediately Stay/Vacate Superior

Court Order are DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994)

(explaining that hybrid representation is improper). The Prothonotary is DIRECTED to

forward the filings to counsel of record.